Citation Nr: 1135888	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982 and from January 1987 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Albuquerque, New Mexico, denying the claims currently on appeal.  These claims were previously remanded by the Board in February 2009 for further evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Albuquerque, New Mexico in December 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board again notes that the Veteran has, on numerous occasions, attempted to raise a claim of entitlement to service connection for a knee disorder and an ankle disorder.  However, the RO has yet to take action on these matters, and they are again REFERRED to the RO for appropriate action.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision granting service connection for hypertension.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's preexisting psychiatric disorder was aggravated as a result of his military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306(b), 4.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise in this case.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for the aggravation of a preexisting psychiatric disorder is warranted.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records reflect that he did experience psychiatric symptomatology during active military service.  According to a December 1988 in-service record, the Veteran was seen with complaints of anxiety.  According to the Veteran's July 1992 separation examination, however, a psychiatric evaluation was normal at this time.  Therefore, it is not clear that the Veteran was suffering from a chronic psychiatric disability during active service based on these records.  

Post-active service treatment records and National Guard treatment records reflect that the Veteran has continued to seek treatment for a psychiatric disorder, receiving varying diagnoses of posttraumatic stress disorder (PTSD), depression and a substance abuse disorder.  According to an April 2004 private treatment record, the Veteran suffered from depression and insomnia.  An August 2004 private treatment record from a physician with the initials E.T. notes that the Veteran had been under her care since May 2003 and that prior to this date, he was regularly seen by other providers at her facility.  She indicated that the Veteran had been suffering from problems with depression since 1988.  An August 2004 VA outpatient treatment record noted that the Veteran suffered from alcohol abuse, depression and anxiety, and that he suffered childhood sexual trauma.  The examining psychologist opined that the Veteran had finally become overwhelmed by his years of Government service and high functioning.  The record also contains a letter dated October 2004 from the VA Behavioral Health Care Line, noting that the Veteran had been enrolled at the VA Medical Center (VAMC) Behavioral Health Department since 1997.  

A January 2005 initial assessment from the substance use disorder clinic notes that the Veteran suffered from depression as a result of his wife keeping his kids from him, nightmares because he was sexually abused by his brother as a child, and depression and stress secondary to being discharged from the National Guard.  A May 2005 private psychiatric record notes that the Veteran had been taking several self-help courses, and that his depression and anxiety were doing much better.  

More recent treatment records continue to reflect psychiatric treatment with VA.  An August 2008 problem list notes active diagnoses of depression, anxiety, alcohol abuse (in remission) and major depressive disorder.  A September 2008 record from the substance use disorder group assigned a diagnosis of PTSD and substance use disorder.  It was noted that the Veteran was remaining abstinent from his previously abused substances.  

The Veteran was afforded a VA psychiatric examination in August 2009.  The examiner noted that the Veteran reported significant childhood physical and sexual abuse when he was six or seven years of age.  The examiner noted that the Veteran indicated that he carried his problems into his subsequent marriages, and that the Veteran's claims file confirmed treatment for anxiety as early as 1988 while in the military.  The examiner diagnosed the Veteran with Axis I diagnoses of PTSD and major depression, recurrent.  An Axis II diagnosis of personality disorder, not otherwise specified, was also assigned.  

The examiner opined that the Veteran had suffered from chronic PTSD and recurrent episodes of debilitating depression for many years.  The examiner related most of the Veteran's psychological difficulties to his severe early childhood trauma.  However, the examiner was of the opinion that the Veteran's problems with chronic pain and resulting physical impairment probably exacerbated these pre-military emotional problems.  The examiner further concluded that the Veteran's subsequent alcohol relapse and debilitating depression were also partly secondary to his military service.  In total, the examiner opined that 30 percent of the Veteran's current emotional problems were related in some way to military service, resulting in more severe depression in recent years.  

An addendum to the above examination was prepared in October 2010.  This addendum was authored by the same psychologist who performed the above examination.  The examiner opined that the Veteran indeed suffered from depression while in the military.  While some of his depression, PTSD and personality disorder were preexisting, the examiner concluded that his military service exacerbated these problems.  

For reasons that are not clear, an additional addendum was prepared in March 2011.  Again, this addendum was authored by the above psychologist.  The examiner now concluded that while the Veteran's military service did exacerbate his depressive symptoms, this was likely a transient increase due to decreased self-esteem and increased social isolation.  The examiner felt that chronic pain manifestations solely due to military service were no longer a significant factor in the Veteran's current level of depressed mood, and that the Veteran would likely have the same levels of depressive issues regardless of the military exacerbation of his stress and symptoms.  

Viewing all of the above evidence in a light most favorable to the Veteran, the Board concludes that service connection is warranted for the aggravation of a preexisting psychiatric disorder.  The evidence of record demonstrates that the Veteran suffers from a psychiatric disorder that preexisted his military service.  The Board notes that the Veteran's May 1978 enlistment examination makes no mention of psychiatric symptomatology and that a psychiatric evaluation performed at this time was deemed to be normal.  As such, the presumption of soundness applies in this case.  See 38 U.S.C.A. § 1111.  However, clear and unmistakable evidence demonstrates that the Veteran's psychiatric disorder existed before acceptance and enrollment into military service.  Id.  The Veteran has discussed in detail his childhood sexual trauma and his longstanding history of psychiatric treatment.  Furthermore, VA and private psychiatrists have routinely been of the opinion that the Veteran's disorder arose as a result of childhood sexual trauma.  As such, clear and unmistakable evidence demonstrates that this condition preexisted military service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service.  The Veteran's service treatment records demonstrate that he suffered from psychiatric symptomatology during military service.  In addition, the August 2009 examiner opined that the Veteran's preexisting depressive symptoms were indeed worsened by his military service.  In fact, the examiner specifically concluded that 30 percent of the Veteran's current emotional problems were related to his military service.  The same VA examiner again concluded in October 2010 that military service exacerbated the Veteran's psychiatric symptomatology.  As such, the evidence demonstrates that the Veteran is entitled to service connection for the aggravation of his preexisting psychiatric disability.  

The Board recognizes that the above VA examiner was again asked to prepare an addendum in March 2011.  As already discussed, the reasons for seeking a third opinion in light of his previous two positive opinions are unclear.  Equally confusing is the fact that the VA examiner reversed his prior conclusions in March 2011, despite being faced with the same facts.  The motivation behind these multiple addendums and eventual negative opinion are unclear, but regardless, the prior two positive opinions at least create equipoise.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that entitlement to service connection for the aggravation of a preexisting psychiatric disability is warranted.  The claim is granted.  


ORDER

Service connection for the aggravation of a preexisting psychiatric disorder is granted.  


REMAND

The Veteran also contends that he is entitled to service connection for left ear hearing loss.  Regrettably, additional evidentiary development is necessary on this matter before appellate review may proceed.  

The Veteran's claim was remanded by the Board in February 2009 so that a medical opinion could be obtained as to whether it was at least as likely as not that the Veteran's left ear hearing loss had its onset in military service, to include during active and inactive duty for training.  The record reflects that a medical opinion was obtained in July 2010.  According to the examiner, it was less likely as not that the Veteran's left ear hearing loss had its onset in service because hearing was within normal limits upon enlistment and separation.  

However, the above examiner made no mention of the Veteran's assertion of chronicity of symptomatology.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Therefore, VA should obtain a new medical opinion in which the Veteran's claims of chronic symptomatology are taken into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an audiologist as to whether it is at least as likely as not that the Veteran's left ear hearing loss had its onset during military service (to include active and inactive duty for training) or that it is otherwise causally related to military service.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the written medical opinion should reflect review of these items.  When formulating an opinion, the examiner must take into consideration the Veteran's lay statements alleging chronic symptomatology of hearing loss since military service.  A complete rationale must be offered for all opinions offered.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


